ORDER
Before: MERRITT, Chief Judge; NORRIS, Circuit Judge; and GODBOLD, Senior Circuit Judge.*
It is the decision of the Court that the judgment of the District Court should be affirmed. Judge Norris would affirm for the reasons stated by the District Court in its written opinion. Judge Godbold would affirm the decision below because the District Court correctly decided that the Eleventh Amendment bars relief.
Chief Judge MERRITT
would affirm on other grounds as stated in his concurring opinion which follows.